DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, 26-32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi et al. (US 6,180,703; “Onoi”). 
Regarding claims 18 and 35, Onoi teaches a method of making a non-conductive rubber hose (1) (Fig. 1, col. 4, lines 1-5, col. 12, lines 18-33) comprising: 
    PNG
    media_image1.png
    361
    740
    media_image1.png
    Greyscale

- blending a first composition (col. 6, lines 40-60) comprising an ethylene propylene diene monomer (EPDM) polymer, an electrically-resistive filler and a silane treated filler (the components/elements of the first composition are mixed and blended, col. 4, lines 5-48, col. 9, lines 10-35). Onoi teaches using EPDM polymer as suitable elastomer A in its composition, and teaches to further include suitable fillers materials (col. 4, lines 5-10, lines 43-38) such as carbon black filler, which is the same electrically resistive filler as that of the instant application, see instant specification, para [0048] describing that resistive filler is carbon black filler). Onoi teaches the inclusion of a silane treated filler in its composition (col. 9, lines 10-35; Onoi teaches the inclusion of suitable silane coupling agent used together with fillers, for example, silane coated silica fillers, and is considered as meeting the claimed limitations); The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
- extruding the first composition onto a mandrel to form an EPDM rubber tube layer (i.e., the rubber layer/layer 2 of EPDM over the metal core/mandrel, Fig. 1, col. 4, lines 5-25, col. 10, lines 8-14, col. 12, lines 18-33); 
- applying a textile braid (3) over the EPDM tube layer (2) to form reinforcement layer (Fig. 1, col. 12, lines 18-33, the reinforcement layer 3 is a textile braid of polyester, meeting the claimed limitations of claim 35); 
 -extruding a second composition over the reinforcement layer to form a cover layer in a green hose (the outer layer 4, Fig. 1) prepared from a second composition (col. 12, lines 20-26); 
- vulcanizing the green hose and expelling the hose from the mandrel (col. 9, lines 56-59; vulcanizing).
Regarding claim 20, Onoi is silent as to the dielectric strength and/or insulation resistance of its rubber hose.  However, absent a showing to the contrary, it is expected that the rubber hose of Onoi would possess same or similar properties as the instantly claimed rubber hose, such as capable of passing the dielectric strength test in IEC 60974-7 (Torch standard), and exhibits no dielectric breakdown in the insulation resistance and Hipot test to 30kV peak for 1 minute, because the rubber hose of Onoi and the instantly claimed rubber hose are identical or substantially identical in composition, as discussed above in rejection to claim 18.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.
Regarding claims 26-27, Onoi teaches its first composition further includes suitable filler activator such as polysiloxane having the formula I as defined containing various suitable organic groups depending upon the type of the rubber (col. 6, lines 29-39). Onoi teaches the inclusion of polysiloxane having the formula I as defined containing suitable functional groups including propyl and ethoxy (col. 4, lines 65-67) and vinyl-cyclohexene (col. 5, line 9), which polysiloxane meets the claimed material limitations of instantly claimed filler activator of claims 26-27. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 28, Onoi teaches in one of its embodiments of hose, the suitable amount of filler activator (i.e., C of Onoi/polysiloxane) is about 1-40% by weight of the electrically resistive filler (i.e., filler B of Onoi) (col. 8, lines 1-7), of which the calculated weight ratio of electrically resistive filler (i.e., filler B of Onoi) to filler activator (i.e., C of Onoi/polysiloxane) falls within the broad range as instantly claimed, i.e., 100:1 to 5:1, meeting the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 29, Onoi teaches its first composition includes further additional filler (col. 3, lines 20-30, col. 4, lines 43-49, Onoi teaches the inclusion of suitable fillers that used alone or in combination, and is considered as meeting the claimed limitations of including additional filler). 
Regarding claim 30, Onoi teaches the amount of silane couple agent added is a result effective variable, and teaches the ratio of silane-coated filler to the additional filler is about 1-20% (col. 9, lines 30-63), of which the calculated weight ratio falls within the broad range as instantly claimed, i.e., 1:10 to 10:1, meeting the claimed limitations. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claims 31-32, Onoi teaches its first composition further includes suitable additives including plasticizer and antioxidant, various paraffin oil, wax (col. 9, lines 52-53, col. 11, lines 1-50), meeting the claimed limitations of claims 31-32. 
Regarding claim 36, regarding the specific amount of each one of the elements in the first composition as instantly claimed, it is noted that Onoi teaches the amount of fillers in its EPDM polymer resin, including the amount of the electrically resistive filler/carbon black, the amount of silane-coated filler/kaolin clay, and the amount of filler activator such as polysiloxane, are result effective variables that affects the properties and processability of the resultant rubber blend (col. 7, lines 57-67, col. 8, lines 1-7). 
Absent a showing of criticality with respect to the specific amount of elements (including the EPDM polymer, the electrically resistive filler, the filler activator, silane-treated filler and additional filler) of the first composition (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the respective amount of the element through routine experimentation in order to achieve the desired properties of the rubber hose produced. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.
Regarding claim 37, because the first composition of Onoi and the instantly claimed first composition are identical or substantially identical in composition, as discussed above in rejection to claim 18, absent a showing to the contrary, it is expected that the cured first composition of Onoi would possess same or similar properties as the instantly claimed cured first composition, such as possess the Tensile strength of 2000-2500 psi when tested according to ASTM D412, as instantly claimed.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. See MPEP 2112. 01.

Claim 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi as applied to claim 18 above, in view of Tang et al. (US 9,139,727). 
The limitations of claim 1 are taught by Onoi as discussed above. 
Regarding claims 19 and 25, Onoi does not specifically teach a first composition having the specific blend materials as instantly claimed. 
Tang teaches a blend of EPDM of low ethylene EPDM polymer and high ethylene EPDM polymer in a desired blend weight ratio that offers good physical and chemical properties and offers good processability (col. 1, lines 64-65, col. 3, lines 60-66, col. 6, lines 1-55). Tang teaches using EPDM polymer having ethylene of 40 to 80% (col. 1, lines 64-65, col. 3, lines 60-66, col. 6, lines 1-55), which is considered as to read on the instantly claimed EPDM polymers of claim 25. 
It would have been obvious to one of ordinary skill in the art to modify Onoi, to include a blend of EPDMs as taught by Tang, to provide an improved hose with good physical and chemical properties and improved processability as taught by Tang (col. 1, lines 64-65, col. 3, lines 60-66, col. 6, lines 1-55). Further, absent a showing ofcriticality with respect to blend weight ratio of the low ethylene EPDM polymer to the high ethylene EPDM polymer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the weight amount of the low ethylene EPDM polymer and the amount of the high ethylene EPDM polymer through routine experimentation in order to achieve the desired properties of the first composition produced (i.e., physical and chemical properties, and/or processability). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi as applied to claim 18, in view of Shifman (US 7,228,877). 
The limitations of claim 18 are taught by Onoi as discussed above. 
Regarding claim 21 and 24, Onoi does not specifically teach the inclusion of an outer layer made of the specific material as instantly claimed in claims 21 and 24.  
In the same field of flexible hose and method of making such hose, Shifman teaches a hose body (Fig.1) comprising inner layer (10), reinforcing layer (12), Shifman teaches extruding chloropolyethylene polymers over the reinforcing layer to form an outer protective layer (18, col. 6, lines 10-19) to provide chemical resistance and vapor permeation resistance (col. 7, lines 33-35, col. 8, lines 1-2). The instantly claimed second composition of chloropolyethylene polymers of claims 21 and 24 is considered obvious in view the teachings of Shifman, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to modify Onoi, to apply/extrude a second composition of the chlorinated polyethylene polymers as taught by Shifman to form an outer protective layer, to provide an improved hose with protective layer that provides chemical resistance and vapor permeation resistance as taught by Shifman (col. 7, lines 33-35, col. 8, lines 1-2). 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Onoi as applied to claim 18 above, in view of Korchev et al. (US 2013/0273468; “Korchev”). 
The limitations of claim 18 are taught by Onoi as discussed above. 
Regarding claims 33-34, Onoi teaches the inclusion of carbon black filler, but does not specifically teach using carbon black having the specific low surface area properties as instantly claimed in claims 33-34. 
Korchev relates to filler-polymer compositions and teaches using dual phase filler (i.e., silica-carbon dual phase filler) to control electrical resistivity in filler-polymer composition including EPDM polymers (para [0017] [0002] [0003] [0057] [0058] [0094]).  Korchev teaches that it is known that carbon black is frequently added to polymers to improve polymer stability against the damaging UV and/or IR light, but the electrical resistivity of such a composite is affected. Accordingly, there is a need to provide methods to control electrical resistivity in such a manner that one is able to maintain the electrical resistivity level of the original polymer at any loading of an optically dense carbon type filler (para [0011]). 
In particular, Korchev teaches its dual phase filler includes a silica phase and a carbon phase, of which the carbon phase is carbon black (para [0064]). Korchev teaches its dual phase filler having an iodine adsorption number of 5 to 150 mg/g (para [0069]). The dual phase filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g (para [0064] [0069]), which range of iodine adsorption number overlaps with the instantly claimed ranges of about 16-27 mg/g iodine adsorption of claim 33, is considered as read on the instantly claimed electrically resistive carbon black filler of claims 33-34. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to modify Onoi, to include in the EPDM polymer for the hose of Onoi the dual phase filler as taught by Korchev (of which the filler of Korchev including a carbon phase that is of carbon black and having an iodine adsorption number of 5 to 150 mg/g and is taught as suitable for EPDM polymer, para [0057] [0064] [0069]), to provide an improved hose with controlled electrical resistivity as taught by Korchev. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/           Primary Examiner, Art Unit 1782